FILED
                             NOT FOR PUBLICATION                             JUN 09 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LIGIA MARIA GUZMAN,                              No. 06-70353

               Petitioner,                       Agency No. A075-581-260

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Ligia Maria Guzman, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision finding her removable for participating in alien

smuggling. We have jurisdiction under 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims of due process violations, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107

(9th Cir. 2003), and review for substantial evidence the agency’s findings of fact,

Urzua Covarrubias v. Gonzales, 487 F.3d 742, 744 (9th Cir. 2007). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that Guzman

participated in alien smuggling where the record contains Guzman’s sworn

statement admitting she knew the birth certificate she presented to the immigration

officer did not belong to the passenger in her vehicle. See id. at 744.

      The determination that Guzman’s sworn statement was not coerced is also

supported by substantial evidence. See Cuevas-Ortega v. INS, 588 F.2d 1274,

1278 (9th Cir. 1979) (“the bare assertion that a statement is involuntary is

insufficient” to prove coercion); see also Espinoza v. INS, 45 F.3d 308, 310 (9th

Cir. 1995) (“The burden of establishing a basis for exclusion of evidence from a

government record falls on the opponent of the evidence, who must come forward

with enough negative factors to persuade the court not to admit it.”)

      Guzman’s due process rights were not violated by the admission of the

smuggled alien’s Form I-213 because the form was probative and its admission

was fundamentally fair. See id. at 310 (noting that “[t]he sole test for admission of

evidence [in a deportation proceeding] is whether the evidence is probative and its


                                           2                                   06-70353
admission is fundamentally fair,” and rejecting the argument that a Form I-213 was

inadmissible as hearsay).

      PETITION FOR REVIEW DENIED.




                                        3                                   06-70353